

115 HR 7220 IH: Produce All Relevant Information to Safeguard Climate Act
U.S. House of Representatives
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7220IN THE HOUSE OF REPRESENTATIVESDecember 6, 2018Mr. McEachin (for himself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to publish a quarterly assessment regarding the Paris Agreement,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Produce All Relevant Information to Safeguard Climate Act or the PARIS Climate Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)the policy of the United States should reflect and respond to the findings of the Fourth National Climate Assessment, which states that the warming trend observed over the past century can only be explained by the effects that human activities, especially emissions of greenhouse gases, have had on the climate, that the evidence of human-caused climate change is overwhelming, that climate-related threats to Americans’ physical, social, and economic well-being are rising, and that without substantial and sustained reductions in global greenhouse gas emissions … annual losses in some economic sectors are projected to reach hundreds of billions of dollars by the end of the century, in some scenarios reducing gross domestic product by as much as 10 percent;
 (2)the President and Congress, in formulating a policy response to the findings of the National Climate Assessment, should fully address all of the threats contemplated in such Assessment, including the increasing frequency of heat waves, floods, wildfires, and other extreme weather events, increasing scarcity of water, expanded territory for certain infectious diseases, and diminishing air quality, and should be mindful of low-income communities, communities of color, or other vulnerable populations that are disproportionately impacted by climate change; and
 (3)in order to best minimize or prevent the harms of which the National Climate Assessment warns, the Federal Government must join with other governments in a concerted global effort to swiftly curtail greenhouse gas and meet the goals established by the Paris Agreement.
			3.Quarterly assessments regarding the Paris Agreement
 (a)In generalNot later than 30 days after the date of the enactment of this Act and quarterly thereafter, the Secretary of State shall publish on a publicly available website of the Department of State and submit to the appropriate congressional committees an assessment that addresses each of the following matters regarding the Paris Agreement:
 (1)How many parties to the Paris Agreement have formally indicated an intent to withdraw from such Agreement.
 (2)Whether the Department has a reasonable expectation that any of the parties referred to in paragraph (1) may pursue withdrawal from the Paris Agreement in the next year, and if so, an identification of such parties and the motives for such withdrawal.
 (3)Whether the United States has established specific terms for re-engagement with the Paris Agreement, per stated Administration policy at the United Nations (C.N.464.2017.TREATIES–XXVII.7.d) on August 4, 2017.
 (b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)in the House of Representatives— (i)the Committee on Foreign Affairs;
 (ii)the Committee on Armed Services; (iii)the Committee on Natural Resources;
 (iv)the Committee on Science, Space, and Technology; and (v)the Committee on Energy and Commerce; and
 (B)in the Senate— (i)the Committee on Foreign Relations;
 (ii)the Committee on Armed Services; (iii)the Committee on the Environment and Public Works;
 (iv)the Committee on Health, Education, Labor, and Pensions; and (v)the Committee on Energy and Natural Resources.
 (2)Paris AgreementThe term Paris Agreement means the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015.
				